DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Miller (US 20170293145)
	D2: Wilson (US 20170285337)
	D3: Yeoh (US 20180275394)

With regard to claim 1, D1 teaches an augmented reality (AR) device, in at least figures 2 and 6, comprising: a plurality of first variable focus lenses ([0007]) and a plurality of second variable focus lenses ([0007]), wherein each of the plurality of first variable focus lenses and each of the plurality of second variable focus lenses is an electrically tunable liquid crystal lens ([0027]); a plurality of waveguides (270, 280, 290, 300, 310), wherein each of the plurality of waveguides is disposed between the plurality of first variable focus lenses (320, 330, 340, 350) and the plurality of second variable focus lenses (320, 330, 340, 350); a plurality of eye trackers (630); a display module (530, 540; [0079]) configured to project light of a virtual image toward the plurality of waveguides; and one or more processors (560). 
	D1 fails to expressly disclose configured to obtain a left eye vector by tracking a direction of a left eye of a user of the augmented reality device and a right eye vector by tracking a direction of a right eye of the user of the augmented reality device; processors (560) configured to: determine a first focus adjustment region of a first left eye variable focus lens among the plurality of first variable focus lenses based on the left eye vector determine a third focus adjustment region of a first right eye variable focus lens among the plurality of first variable focus lenses based on the right eye vector, obtain a gaze point based on the left eye vector and the right eye vector, adjust a refractive power of the first focus adjustment region and a refractive power of the third focus adjustment region based on the gaze point.
	In a related endeavor as pointed out in the ISR Filed 11/11/2020, D2 teaches a gaze detection system, in claims 9 and 10, configured to obtain a left eye vector by tracking a direction of a left eye of a user of the augmented reality device and a right eye vector by tracking a direction of a right eye of the user of the augmented reality device; processors configured to: determine a first focus adjustment region of a first left eye variable focus lens among the plurality of first variable focus lenses based on the left eye vector determine a third focus adjustment region of a first right eye variable focus lens among the plurality of first variable focus lenses based on the right eye vector, obtain a gaze point based on the left eye vector and the right eye vector, adjust a refractive power of the first focus adjustment region and a refractive power of the third focus adjustment region based on the gaze point (a tracking unit that determines a gaze point of the user in the three-dimensional image on the basis of the gaze direction of the right eve and the gaze direction of the left eve, in which the first detection unit calculates the right eye gaze vector indicating the gaze direction of the right eye, and the second detection unit calculates the left eye gaze vector indicating the gaze direction of the left eye"5, and “the tracking unit identities the user's gaze location based on the intersection point between the right eye gaze vector and the left eye gaze vector”).
	However D1 and D2 fail to expressly disclose 96based on the adjusted refractive power of the first focus adjustment region and the adjusted refractive power of the third focus adjustment region, adjust a refractive power of a second focus adjustment region of a second left eye variable focus lens among the plurality of second variable focus lenses and a refractive power of a fourth focus adjustment region of a second right eye variable focus lens among the plurality of second variable focus lenses.
	In another related endeavor, D3 fails to remedy the deficiencies of D1 and D2 with regards to disclosing 96based on the adjusted refractive power of the first focus adjustment region and the adjusted refractive power of the third focus adjustment region, adjust a refractive power of a second focus adjustment region of a second left eye variable focus lens among the plurality of second variable focus lenses and a refractive power of a fourth focus adjustment region of a second right eye variable focus lens among the plurality of second variable focus lenses.
	Therefore for those reasons stated above the above subject matter has been found to be in a state of allowance.
	With regards to claims 2-10, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 11, D1 teaches an augmented reality (AR) device, in at least figures 2 and 6, comprising: a plurality of first variable focus lenses ([0007]) and a plurality of second variable focus lenses ([0007]), wherein each of the plurality of first variable focus lenses and each of the plurality of second variable focus lenses is an electrically tunable liquid crystal lens ([0027]); a plurality of waveguides (270, 280, 290, 300, 310), wherein each of the plurality of waveguides is disposed between the plurality of first variable focus lenses (320, 330, 340, 350) and the plurality of second variable focus lenses (320, 330, 340, 350).
	D1 fails to expressly disclose a plurality of eye trackers configured to obtain a left eye vector by tracking a direction of a left eye of an user of the augmented reality device and a right eye 99vector by tracking a direction of a right eye of the user of the augmented reality device; a display module configured to project light of a virtual image toward the plurality of waveguides; and one or more processors configured to: determine a first focus adjustment region of a first left eye variable focus lens among the plurality of first variable focus lenses based on the left eye vector obtained from the plurality of eye trackers and determine a third focus adjustment region of a first right eye variable focus lens among the plurality of first variable focus lenses based on the right eye vector, obtain a gaze point based on the left eye vector and the right eye vector, adjust a refractive power of the first focus adjustment region and a refractive power of the third focus adjustment region based on the gaze point, to change a focal length of a real world object,
	In a related endeavor as pointed out in the ISR Filed 11/11/2020, D2 teaches a gaze detection system, in claims 9 and 10, including a plurality of eye trackers configured to obtain a left eye vector by tracking a direction of a left eye of an user of the augmented reality device and a right eye 99vector by tracking a direction of a right eye of the user of the augmented reality device; a display module configured to project light of a virtual image toward the plurality of waveguides; and one or more processors configured to: determine a first focus adjustment region of a first left eye variable focus lens among the plurality of first variable focus lenses based on the left eye vector obtained from the plurality of eye trackers and determine a third focus adjustment region of a first right eye variable focus lens among the plurality of first variable focus lenses based on the right eye vector, obtain a gaze point based on the left eye vector and the right eye vector, adjust a refractive power of the first focus adjustment region and a refractive power of the third focus adjustment region based on the gaze point, to change a focal length of a real world object, (a tracking unit that determines a gaze point of the user in the three-dimensional image on the basis of the gaze direction of the right eve and the gaze direction of the left eve, in which the first detection unit calculates the right eye gaze vector indicating the gaze direction of the right eye, and the second detection unit calculates the left eye gaze vector indicating the gaze direction of the left eye"5, and “the tracking unit identities the user's gaze location based on the intersection point between the right eye gaze vector and the left eye gaze vector”).
	However D1 and D2 fail to expressly disclose 96adjust a refractive power of a second focus adjustment region of a second left eye variable focus lens among the plurality of second variable focus lenses and refractive power of a fourth focus adjustment region of a second right eye variable focus lens among the plurality of second variable focus lenses, and independently adjust the refractive power of the second focus adjustment region and the refractive power of the fourth focus adjustment region regardless of the refractive power of the first focus adjustment region and the refractive power of the third focus adjustment region
	In another related endeavor, D3 fails to remedy the deficiencies of D1 and D2 with regards to disclosing 96 adjust a refractive power of a second focus adjustment region of a second left eye variable focus lens among the plurality of second variable focus lenses and refractive power of a fourth focus adjustment region of a second right eye variable focus lens among the plurality of second variable focus lenses, and independently adjust the refractive power of the second focus adjustment region and the refractive power of the fourth focus adjustment region regardless of the refractive power of the first focus adjustment region and the refractive power of the third focus adjustment region
	Therefore for those reasons stated above the above subject matter has been found to be in a state of allowance.

With regard to claim 12, the independent claim is merely the method claim to the apparatuses of claims 1 and 11, and is therefore allowable for the same reasons as stated above.
With regards to claims 13-20, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872